DETAILED ACTION

Examiner Note
This Corrected Notice of Allowance serves to correct the PTOL-37 Form mailed 10/28/2021 and to add claim 15 which was missing from the previous allowed claims.

Response to Arguments
2	Applicant’s amendments, filed 10/14/2021, have been entered and fully considered. In light of the applicant’s amendments, the rejection(s) have been withdrawn. 

Response to Amendment
3.	Claims 1-5 and 15-29 are pending in the application.


Allowable Subject Matter
4	Claims 1-5 and 15-29 are allowed.
	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art or record taken alone or in combination fail to teach or suggest a USB (Universal Serial Bus) test device for testing a power feed device having a USB plug, the USB test device comprising: a test control unit that gives an instruction to the load control unit based on power supply information, the power supply information includes a combination of electric power that can be supplied from the power feed device, the power supply information being obtained by the communication control unit, and the test control unit examines a state of power supply to the load from the power feed device according to the power supply information; and In combination with all the other elements of claim 1.  

	Claims 2-5 and 28-29 are also allowed as they further limit claim 1.

Regarding claim 15 the prior art or record taken alone or in combination fail to teach or suggest a USB (Universal Serial Bus) test device comprising: a test control unit that gives an instruction to the load control unit based on power supply information, the power supply information includes a combination of electric power that can be supplied from the power feed device, the power supply information being obtained by the communication control unit, and the test control unit examines a state of power supply to the load from the power feed device according to the power supply information to output a result of the examination by the test control unit. In combination with all the other elements of claim 15.  
Claims 16-20 are also allowed as they further limit claim 15.
Regarding claim 21 the prior art or record taken alone or in combination fail to teach or suggest a USB (Universal Serial Bus) test device comprising: a test control unit that gives an instruction to the load control unit based on power supply information, the power supply information includes a combination of electric power that can be supplied from the power feed device, and examines a state of power supply to the load from the power feed device according to the power supply information to output a result of the examination by the test control unit. In combination with all the other elements of claim 15.  
Claims 22-27 are also allowed as they further limit claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101. The examiner can normally be reached 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        

/LEE E RODAK/Primary Examiner, Art Unit 2868